Order of the Appellate Division modified by striking out that portion thereof which directs the payment of the principal to Clara A. Traver before Ruth Jacobs arrives at the age of twenty-five years, and the order of the Appellate Division is further modified by directing that the income on the principal be paid to Ruth Jacobs until she arrives at the age of twenty-five years; and as so modified affirmed, without costs. No opinion.
Concur: CRANE, Ch. J., LEHMAN and LOUGHRAN, JJ. HUBBS and CROUCH, JJ., while concurring in the modification, also vote for a complete reversal. FINCH, J., votes to affirm. Not sitting: O'BRIEN, J.